Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of two counts of murder in the second degree, defendant argues that the court committed reversible error in admitting testimony by a police officer that defendant had not complained to him of injury. Defendant’s argument on appeal that evidence of defendant’s postarrest silence was improperly admitted is unpreserved because his general objection to that testimony is insufficient to preserve that specific issue (see, People v Balls, 69 NY2d 641). Any error is harmless, in any event, because two other prosecution witnesses gave similar testimony and thus there is no reasonable possibility that any error in this respect contributed to his conviction (see, People v Crimmins, 36 NY2d 230, 237).
We have examined defendant’s remaining arguments on appeal and find them to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Bergin, J.—murder, second degree.) Present—Dillon, P. J., Denman, Pine, Lawton and Davis, JJ.